Citation Nr: 0110731	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-25 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
familial periodic paralysis.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1979 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for familial periodic 
paralysis.  

The veteran provided oral testimony before the undersigned 
Member of the Board in February 2001, a transcript of which 
has been associated with the claims file.  

The Board notes that subsequent to a forwarding of the 
appellant's claim to the Board for appellate review, 
additional evidence was submitted by the veteran and 
associated with the claims file.  The additional evidence is 
relevant to the issue currently on appeal.  

Pursuant to 38 C.F.R. § 20.1304 (2000), additional evidence 
submitted within 90 days following certification and transfer 
of an appeal to the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case (SSOC), unless the benefit or benefits sought on appeal 
may be allowed without such referral, or the veteran 
expressly waives his/her procedural right to such referral 
either in writing or in the record of the hearing on appeal.

The veteran has not waived this right to review.  However, 
since the Board has, by this decision, found that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for familial periodic 
paralysis and has granted service connection therefor, the 
Board finds that its initial consideration of this evidence 
is proper, and that there is no prejudice to the veteran from 
the Board's consideration of this evidence in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
familial periodic paralysis when it issued an unappealed 
rating decision in February 1997.

2.  Evidence submitted since the February 1997 rating 
decision bears directly or substantially upon the issue at 
hand, is not duplicative or cumulative, and must be 
considered in order to fairly decide the merits of the claim.

3.  Familial periodic paralysis clearly and unmistakably 
preexisted service.

4.  Familial periodic paralysis chronically worsened in 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1997 rating 
decision, wherein the RO denied reopening the claim of 
entitlement to service connection for familial periodic 
paralysis is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C. A. §§ 5104, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000).




2.  Pre-existing familial periodic paralysis was aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
1137, 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 (2000


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The evidence which was of record prior to the February 1997 
rating decision wherein the RO denied entitlement to service 
connection for familial periodic paralysis is reported in 
pertinent part below:  

The service medical records show that the veteran reported a 
history of familial periodic paralysis.  She was evaluated, 
treated, and diagnosed with familial periodic paralysis on 
several occasions during service.  

Evidence associated with the claims file subsequent to the 
February 1997 rating decision wherein the RO denied 
entitlement to service connection for familial periodic 
paralysis is reported in pertinent part below.

Associated with the claims file are private medical records 
dated from April 1994 to October 1996.  The records show that 
the veteran's pregnancy was complicated by two episodes of 
familial periodic paralysis in 1994.  In October 1996 she was 
evaluated for an unusual episode.  The examiner stated that 
he did not know whether the episode represented some kind of 
atypical seizure, a migrainous event, or some sort of 
myotonia possibly associated with familial periodic 
paralysis.  


In a statement dated in November 1997, JB, MD. reported that 
veteran suffered from familial periodic paralysis.  She 
reported that a number of different stimuli in everyday life 
might elicit a paralytic attack.  She further stated that 
exercise was a common culprit.  She stated that the veteran's 
disease had followed very classic patterns with attacks 
coming on with excessive exercise and worsened during 
pregnancy.  

In a statement dated in February 2001, Dr. JB reported that 
she was the veteran's treating physician.  She stated that 
while familial periodic paralysis could be dormant for long 
periods of time, the veteran's illness was aggravated by the 
requirements of active duty military service.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).


For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999).  "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).






In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Veterans are presumed to be in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 322-23 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In a recent case the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e. a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  




In its decision, the Court noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e. it is undebatable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (2000).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993)(citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).



This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475. § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).



Analysis

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
familial periodic paralysis.

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  As set forth above, the new law revises the 
former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

There is nothing in the new duty to assist law which obviates 
the need for a claimant to submit new and material evidence 
to reopen a claim.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claim pursuant to this 
new law without it first being considered by the RO.  

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and her 
representative have been afforded the opportunity to submit 
evidence and oral as well as written argument on the merits 
of the issue on appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its action and that a remand for 
adjudication of her claim under the new duty to assist law by 
the RO would only serve to further delay resolution of her 
claim.  See Bernard v. Brown, 4 Vet. App.  384, 392-94 
(1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The veteran seeks to reopen her claim of service connection 
for familial periodic paralysis, which the RO finally denied 
in February 1997.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for familial periodic paralysis.  The February 
2001 statement from the veteran's treating physician is 
material to the issue at hand as it tends to show that the 
veteran's familial periodic paralysis was aggravated by 
activities in service.  The veteran's claim was denied in 
February 1997 because the evidence showed that her condition 
existed prior to service, and permanent aggravation during 
service was not shown.  The February 2001 statement bears 
directly and substantially upon the issue at hand.  This 
evidence is both new and material to the veteran's claim.

The veteran has submitted additional evidence which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  Accordingly, the veteran's 
claim is reopened.  


II.  Entitlement to service connection 
for familial periodic paralysis.

As for inception versus aggravation in service, familial 
periodic paralysis was not noted at the time the veteran 
entered into service.  In view of the foregoing, the Board 
concludes that a presumption of a sound condition at service 
entrance initially attaches in this case.  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994; Therefore she is entitled to the 
presumption of soundness.  38 U.S.C.A. §§ 1132, 1137; 38 
C.F.R. § 3.304.

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
familial periodic paralysis existed prior to service.  The 
Court has described this burden as "a formidable one," 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993), and has held 
that in determining whether there is clear and unmistakable 
evidence that the disorder existed prior to service, the 
Board must conduct an impartial and thorough review of the 
evidence of record.  Crowe, 7 Vet. App. at 245-6.

As a rebuttal to this presumption, however, the Board notes 
that in November 1997 the veteran's treating physician 
reported that familial periodic paralysis was an inherited 
autosomal dominant disease and therefore preexisted service. 
This is clear (obvious and manifest) evidence of pre-service 
inception that rebuts the presumption of soundness.

The Board considers the evidence set forth above to be 
persuasive and strong, sufficient to meet the standards of 
clear and unmistakable evidence of the existence of a pre-
service disorder. 38 C.F.R. § 3.304.  As such, the Board must 
conclude that the veteran's familial periodic paralysis 
preexisted her period of active service, and that, therefore, 
the presumption of a sound condition is rebutted in this 
case.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Given that familial periodic paralysis preexisted service, 
the next inquiry is whether there was an increase in 
disability from service.  In this regard the service medical 
records show that the veteran was treated on several 
occasions for her disability during service prior to 
hospitalization for evaluation.  

A temporary flare up of symptomatology without evidence of 
worsening of the underlying condition does not constitute 
aggravation for the purpose of entitlement pursuant to 38 
C.F.R. § 3.306.  Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

In the instant case, the Board finds that the veteran has 
submitted competent evidence of a permanent worsening of the 
underlying familial periodic paralysis as a result of 
service.  Her treating physician reported that her disability 
was aggravated by the requirements of active duty.  This is 
persuasive evidence of a permanent worsening of the veteran's 
preexisting disability.  In the absence of contrary evidence, 
service connection is warranted on the basis of aggravation.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
familial periodic paralysis, the appeal is granted.  

Entitlement to service connection for familial periodic 
paralysis is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

